DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amended abstract filed 5/4/2022 is acceptable and has been entered.

Claim Objections
Claim 8 is objected to because of the following informalities:  The phrase “the transseptal procedure” lacks proper antecedent basis since no such procedure has been previously recited; the Examiner suggests removing the phrase “throughout the transseptal procedure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lenker et al. (PG PUB 2007/0021648) in view of Moretti et al. (US Pat 5,374,088).
Re claim 1, Lenker discloses a releasable coupling mechanism 200 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted), comprising: a dilator (not labeled in Fig 2, but seen directly attached to the dilator hub 204), the dilator having a dilator hub 204 positioned at a proximal end (to the left in Fig 2) of the dilator (as seen in Fig 2); the dilator hub having a raised portion 210 positioned at a distal end (to the right in Fig 2) of the dilator hub (as seen in Fig 2); a delivery catheter (not labeled in Fig 2, but seen directly attached to the catheter hub 202), the delivery catheter having a delivery catheter hub 202 positioned at a proximal end (to the left in Fig 2) of the delivery catheter (as seen in Fig 2); the delivery catheter hub defining a housing (the entire structure of 202 itself). Lenker discloses a coupling member 208 but does not disclose that this coupling member is enclosed within the housing of the delivery catheter hub and has a pair of inwardly protruding engagement members positioned on opposing sides of the coupling member, wherein the inwardly protruding engagement members are configured to releasably engage the raised portion of the dilator hub; Lenker also does not disclose at least one indicia located on the housing of the delivery catheter hub, wherein the at least one indicia indicates an orientation of the delivery catheter hub such that the dilator hub disengages from the coupling member by simultaneously deflecting the pair of engagement members.
Moretti, however, teaches a releasable coupling mechanism (Fig 5; it is noted that all reference characters refer to Fig 5 unless otherwise noted) comprising an inner elongate member hub 3 (comparable to the dilator hub 204 of Lenker) with a raised portion 4 (comparable to the raised portion 210 of Lenker), an outer elongate member hub 1 (comparable to the catheter hub 202 of Lenker) defining a housing 5, and a coupling member 2 (best seen in Fig 8,9) enclosed within the housing of the delivery catheter hub (as seen in Fig 8,9, no portion of the coupling member 2 extends radially outward of the housing 5), the coupling member having a pair of inwardly protruding engagement members 17 (labeled in Fig 2) positioned on opposing sides of the coupling member (as seen in Fig 2,8,9), wherein the inwardly protruding engagement members are configured to releasably engage the raised portion of the inner elongate member hub (as seen in Fig 5); and at least one indicia, 11,12 (Fig 8) located on the housing of the delivery catheter hub (as seen in Fig 8, the apertures 11,12 are formed through the wall of the housing 5 and thus are “located on” the housing), wherein the at least one indicia indicates an orientation of the outer elongate member hub such that the inner elongate member hub disengages from the coupling member by simultaneously deflecting the pair of engagement members (Col 4, Lines 3-21). Moretti discloses that the coupling member and indicia achieve a solid and permanent plug-in connection that is fully secure even in a high-pressure range and undesired opening of the connection is avoided (Col 1, Lines 49-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lenker to include the coupling member and the at least one indicia of Moretti for the purpose of achieving a solid and permanent plug-in connection that is fully secure even in a high-pressure range and undesired opening of the connection is avoided (Col 1, Lines 49-56). The Examiner notes that such modification would also involve modifying Lenker’s housing in view of Moretti’s to accommodate such features. 
Re claim 2, Lenker as modified by Moretti in the rejection of claim 1 above discloses that the indicia comprises a tactile indicia, a visual indicia, or a combination of tactile and visual indicia (Moretti: since the indicia 11 and 12 are apertures (as seen in Fig 8,9; Col 3, Lines 34-40), they are both tactile and visual). Since the modification made in claim 1 incorporates the indicia, the same motivation applied in claim 1 applies to this claim.
Re claim 3, Lenker as modified by Moretti in the rejection of claims 1 and 2 above disclose that the combination of tactile and visual indicia is at least one beveled edge (as seen in Fig 1, each of the indicia 11 and 12 include an edge that is beveled relative to the outer surface of the housing since the edge is oriented 90 degrees relative to the outer surface of the housing). Since the modification made to claim 1 incorporates the indicia, the same motivation applied to claim 1 applies to this claim.
Re claim 4, Lenker as modified by Moretti in the rejection of claim 1 above discloses that the coupling member is oval (Moretti: as seen in Fig 2), and the pair of engagement members extend inwardly towards the center of the oval (Moretti: as seen in Fig 2). Since the modification made in claim 1 incorporates the coupling member, the same motivation applied in claim 1 applies to this claim. 
Re claim 5, Lenker as modified by Moretti in the rejections of claims 1 and 4 above discloses that the pair of engagement members deflect in a radial direction (Moretti: Col 4, Lines 3-21). Since the modification made in claim 1 incorporates the coupling member, the same motivation applied in claim 1 applies to this claim.
Re claim 6, Lenker as modified by Moretti in the rejection of claim 1 above discloses that the pair of engagement members are configured to deflect from a first state (Moretti: that seen in Fig 8; Col 3, Line 64 – Col 4, Line 2) to a second state (Moretti: that seen in Fig 9; Col 4, Lines 6-8) upon insertion of the dilator hub (Col 4, Lines 6-8), wherein the distance between the pair of engagement members in the first state is less than the distance between the engagement members in the second state (Moretti: as seen in Fig 8,9; Col 4, Lines 3-16). Since the modification made in claim 1 incorporate the coupling member, the same motivation applied in claim 1 applies to this claim.
Re claim 7, Lenker as modified by Moretti in the rejections of claims 1 and 6 above discloses that the pair of engagement members are configured to return to the first state upon removal of the second mating member (Moretti: Col 3, Line 64 – Col 4, Line 2). Since the modification made in claim 1 incorporates the coupling member, the same motivation applied in claim 1 applies to this claim.
Re claim 8, Lenker discloses that the dilator hub comprises a groove (seen immediately proximal to the raised portion 210 and immediately distal to the unlabeled flange of hub 204 in Fig 2) proximal to the raised portion (as seen in Fig 2), the groove having a diameter less than the diameter of the raised portion (as seen in Fig 2); as set forth in the rejection of claim 1 above, Lenker does not disclose the coupling member. Moretti, however, teaches that when the inner elongate member hub is inserted into the outer elongate member hub, the raised portion 4 (comparable to the raised portion 210 of Lenker) deflects the pair of engagement members from the first state to the second state (Col 4, Lines 6-8) and wherein when the inner elongate member hub is inserted further the pair of engagement members return to the first state, setting into the space proximal the raised portion (this space being comparable to the groove of Lenker) whereby the pair of engagement members are retained (Col 4, Lines 8-12), and whereby the outer elongate member hub and the inner elongate member hub are coupled (Col 4, Lines 12-14), enabling the two members to be advanced together (although not explicitly discloses as being advanced together, one of ordinary skill in the art would recognize that with the two coupled in the manner taught by Lenker, this limitation is met). Since the modification made in claim 1 incorporates the coupling member, the same motivation applied in claim 1 applies to this claim.
Re claim 9, Lenker as modified by Moretti the rejections of claims 1 and 6 above discloses that the coupling member is substantially oval in the first state (Moretti: as seen in Fig 2) and wherein the coupling member is substantially circular in the second state (Moretti: as seen in Fig 9). Since the modification made in claim 1 incorporates the coupling member, the same motivation applied in claim 1 applies to this claim. It is noted that the use of the term “substantially” does not require an exact shape.
Re claim 10, Lenker as modified by Moretti in the rejection of claim 1 above disclose that the housing comprises a base (Moretti: the portion of housing 5 distal to the openings 11,12 in Fig 1) and a cap (Moretti: the portion of housing 5 proximal to the openings 11,12 in Fig 1), forming an enclosure for the coupling member (Moretti: as seen in Fig 5). Since the modification made to claim 1 incorporates the coupling member and the at least one indicia (which is openings 11,12 of Moretti), the same motivation applied to claim 1 applies to this claim.
Re claim 11, Lenker discloses that the housing includes an aperture (the left-most opening to the housing in Fig 2) configured to receive the dilator hub (as seen in Fig 2) and wherein the housing further comprises a beveled face (seen in Fig 2 and labeled in Fig D below) from an outer edge (seen in Fig 2 and labeled in Fig D below) to the aperture (as seen in Fig 2 and Fig D below). Lenker does not disclose that this beveled face is comprised by a cap. However, as set forth in the rejection of claim 10 above, when modified to include the indicia of Moretti, the proximal portion of the housing (that which will be proximal to added indicia 11,12) will be the “cap”; therefore, one of ordinary skill in the art would recognize that the beveled face is formed on the “cap” since it formed on the proximal-most portion of the housing. 

    PNG
    media_image1.png
    573
    744
    media_image1.png
    Greyscale

Re claim 12, Lenker discloses that the dilator hub comprises a beveled surface (labeled in annotated Fig D above) on a distal portion that corresponds to the beveled face whereby the beveled surface on the distal portion of the dilator hub is flushed (Para 34). 
Re claim 13, Lenker discloses a delivery catheter (seen in Fig 2 as being directly attached to the catheter hub 202 but not labeled; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted), comprising: a delivery catheter hub 202 positioned at a proximal end (to the left in Fig 2) of the delivery catheter (as seen in Fig 2) and having a housing (the entire structure forming hub 202 itself), wherein the delivery catheter hub is configured to engage a raised portion 210 of a dilator hub 204. Lenker discloses a coupling member 208 but does not disclose that this coupling member is enclosed within the housing of the delivery catheter hub and comprises a pair of engagement members positioned on opposing sides of the coupling member and configured to releasably engage the raised portion of the dilator hub; Lenker also does not disclose at least one indicia on the housing of the delivery catheter hub, wherein the at least one indicia is located on the exterior of the housing, whereby the at least one indicia indicates an orientation of the delivery catheter hub such that the dilator hub disengages from the coupling member by simultaneously deflecting the pair of engagement members.
Moretti, however, teaches a releasable coupling mechanism (Fig 5; it is noted that all reference characters refer to Fig 5 unless otherwise noted) comprising an inner elongate member hub 3 (comparable to the dilator hub 204 of Lenker) with a raised portion 4 (comparable to the raised portion 210 of Lenker), an outer elongate member hub 1 (comparable to the catheter hub 202 of Lenker) defining a housing 5, and a coupling member 2 (best seen in Fig 8,9) enclosed within the housing of the delivery catheter hub (as seen in Fig 8,9, no portion of the coupling member 2 extends radially outward of the housing 5), the coupling member having a pair of engagement members 17 (labeled in Fig 2) positioned on opposing sides of the coupling member (as seen in Fig 2,8,9) and configured to releasably engaged the raised portion of the dilator hub (as seen in Fig 5); and at least one indicia, 11,12 (Fig 8) located on the exterior of the housing of the delivery catheter hub (as seen in Fig 8, the apertures 11,12 are formed through the wall of the housing 5 and thus are “located on” the exterior of the housing), wherein the at least one indicia indicates an orientation of the outer elongate member hub such that the inner elongate member hub disengages from the coupling member by simultaneously deflecting the pair of engagement members (Col 4, Lines 3-21). Moretti discloses that the coupling member and indicia achieve a solid and permanent plug-in connection that is fully secure even in a high-pressure range and undesired opening of the connection is avoided (Col 1, Lines 49-56). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lenker to include the coupling member and the at least one indicia of Moretti for the purpose of achieving a solid and permanent plug-in connection that is fully secure even in a high-pressure range and undesired opening of the connection is avoided (Col 1, Lines 49-56). The Examiner notes that such modification would also involve modifying Lenker’s housing in view of Moretti’s to accommodate such features. 
Re claim 15, Lenker as modified by Moretti in the rejection of claim 1 above discloses the at least one indicia 11 is positioned perpendicularly offset from the pair of engagement members (Moretti: as seen in Fig 8). Since the modification made to claim 1 incorporates the coupling member and the at least one indicia (which is openings 11,12 of Moretti), the same motivation applied to claim 1 applies to this claim.
Re claim 16, Lenker as modified by Moretti in the rejection of claim 1 above discloses that the at least one indicia 12 is positioned aligned with the pair of engagement members (Moretti: as seen in Fig 8). Since the modification made to claim 1 incorporates the coupling member and the at least one indicia (which is openings 11,12 of Moretti), the same motivation applied to claim 1 applies to this claim.

Response to Arguments
Applicant’s arguments filed 5/4/2022 have been fully considered but are moot in view of the present rejections that no longer utilize the previously cited Gallagher  and Cole references; replacing Gallagher and Cole as the secondary reference in the majority of rejections is the above cited Moretti reference which was cited as pertinent prior art in the last Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783